IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-63,079-02


EX PARTE WILLIAM BERKLEY





ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
AND MOTION FOR STAY OF EXECUTION FROM CAUSE NO. 20000D5705-243-2 IN THE 243RD JUDICIAL DISTRICT COURT
EL PASO COUNTY


Per Curiam.   cochran, j., filed a concurring statement in which womack, j., 
joined.

O R D E R


	This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071, § 5, and a motion for a stay
of execution.
	In April 2002, a jury found applicant guilty of the offense of capital murder.  The jury
answered the special issues submitted pursuant to Texas Code of Criminal Procedure Article
37.071, and the trial court, accordingly, set applicant's punishment at death.  This Court
affirmed applicant's conviction and sentence on direct appeal.  Berkley v. State, No. AP-74,336 (Tex. Crim. App. Apr. 6, 2005)(not designated for publication).  In December 2004,
applicant filed in the convicting court an initial application for habeas corpus.  This Court
denied habeas relief.  Ex parte Berkley, No. WR-63,079-01 (Tex. Crim. App. Mar. 8,
2006)(not designated for publication).  Applicant's subsequent application was filed in the
convicting court on April 12, 2010. 
	Applicant presents a single allegation in his application in which he complains about
the admission of Comparative Bullet Lead Analysis evidence.  We have reviewed the
application, and we find that the allegation fails to satisfy the requirements of Article 11.071,
§ 5.  Accordingly, the application is dismissed, and applicant's motion for stay of execution
is denied. 
	IT IS SO ORDERED THIS THE 16TH  DAY OF APRIL, 2010.

Do not publish